Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	The drawings filed on 12/28/2018 are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generating a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. (claim 1);
b.	compare one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generate a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. (claim 10).  

c.	comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generating a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. (claim 19)
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

WANG NINGBO (CN 102570453, 01-Apr-2015, H02J 3/00 ) describes  short-term wind power prediction method and system based on multiple numerical weather prediction sources, and the method and the system can be applied to ten-million-kilowatt wind power bases in Jiuquan. The method comprises the following steps of: establishing prediction models for wind power plants by applying a physical and statistical combined method; acquiring the numerical weather prediction data of the wind power plants and inputting the numerical weather prediction data into the prediction models; and carrying out prediction processing on the short-term and ultra-short-term wind power contributing situations of the wind power plants based on the input numerical weather prediction data by virtue of the predication models so as to acquire predicted results capable of being applied to power dispatching and the establishment of 
YE HONG (CN 103514341,  15-Jan-2014, G06F 19/00 ) describes a wind resource assessment method based on numerical weather prediction and the computational fluid dynamics. According to the method, area wind speed situations of a wind power plant in a selected year are simulated in a numerical weather prediction model, so that numerical weather prediction results comprising wind speed and wind direction time variation sequences of the wind power plant are obtained; one or more wind speed and wind direction time variation sequences are selected from the numerical weather prediction results and input in CFD software of the computational fluid dynamics, and wind resource situations of the whole wind power plant can calculated and obtained. Compared with a method of combining a meso-scale numerical model and a micro-scale numerical model, the wind resource assessment method achieves more accurate physical solution and calculation of the wind power plant on a micro level, and meanwhile the effects on wind speed attenuation or turbulence from complex terrain and wake effects are considered. Compared with wind resource assessment conducted through the CFD software only, the method can 
YUE JIE (CN 103489046,  01-Jan-2014, G06Q 10/04) describes  a method for predicting wind power plant short-term power. The method includes the steps of firstly, setting up a wind speed statistical downscaling model of a single draught fan; secondly, generating a predicted wind speed at the height of a hub in the position where the single draught fan is located according to predicting factors of mesoscale numerical weather prediction for a wind power plant area in 48 hours and the statistical downscaling model of the single draught fan in the first step; thirdly, setting up a wind speed, wind direction-power model of each draught fan, and obtaining power prediction of each draught fan according to a wind direction predicted through the mesoscale numerical weather prediction and a wind speed predicted in the second step. According to the method, the uncertainty caused by lack of mesoscale resolution is effectively reduced, and the prediction accuracy of the wind power plant short-term power is remarkably improved.

ZHU XIANG ( CN 103971169, 01-Sep-2017, G06F 17/00 ) describes provides a kind of Forecasting Methodology for the photovoltaic ultra-short term generated output simulated based on cloud amount, comprises the following steps：Utilize the clear sky Forecasting Methodology prediction photovoltaic plant future 4h of weather type photovoltaic ultra-short term generated output；Photovoltaic plant future 4h cloud amount information is simulated, and to being predicted Data 
YONG ZHENG ( CN 109636076, 16-Apr-2019, G06Q 10/04) describes a kind of distributed photovoltaic power prediction main station system, which includes data acquisition subsystem, data storage subsystem, data process subsystem, mesoscale NWP subsystem and power prediction subsystem. Distributed photovoltaic power prediction main station system provided in an embodiment of the present invention, in a distributed manner based on photovoltaic plant real-time running data and environment detector meteorological data, the meteorological data index value in region to be predicted on each stereoscopic grid is obtained by mesoscale NWP subsystem, data assimilation processing is carried out in conjunction with history observation meteorological data, obtains accurate mesoscale NWP meteorological data.Power prediction subsystem obtains distributed photovoltaic power prediction information according to mesoscale NWP meteorological data and distributed photovoltaic historical data, realize the prediction of distributed photovoltaic list station power prediction, area power, distributed power precision of prediction is improved, realizes the fine-grained management to distributed photovoltaic.

were superior to calculations that used forecast data that extended beyond 24 h. Daytime dispersion model calculations using the MM5 data showed an underprediction bias not evident in calculations using the ERA-40 data or for nighttime calculations using either meteorological dataset. It was found that small
changes in the wind direction for all meteorological model data resulted in dramatic improvements in dispersion model performance. All meteorological data modeled plume directions were biased 10°–20° clockwise to the measured plume direction. This bias was greatest when using the global meteorological
data. A detailed analysis of the wind observations during the November intensive, which had the greatest difference between the model and measured 

JAKE BADGER (Wind-Climate Estimation Based on Mesoscale and Microscale Modeling: Statistical–Dynamical Downscaling for Wind Energy Applications, 19 pages, August, 2014) describes statistical–dynamical method can be used to accurately estimate the wind climate at a wind farm site. In particular, post processing of mesoscale model output allows an efficient calculation
of the local wind climate required for wind resource estimation at a wind turbine site. The method is divided into two parts: 1) preprocessing, in which the configurations for the mesoscale model simulations are determined, and 2) postprocessing, in which the data from the mesoscale simulations are prepared for wind energy application. Results from idealized mesoscale modeling experiments for a challenging wind farm site in northern Spain are presented to support the preprocessing method. Comparisons of modeling results with
measurements from the same wind farm site are presented to support the postprocessing method. The crucial element in postprocessing is the bridging of mesoscale modeling data to microscale modeling input data, via
a so-called generalization method. With this method, very high-resolution wind resource mapping can be achieved.

Processes considered for parameterization in global models include: (subgrid-scale) turbulence; convection, often composed of shallow and deep convection schemes; clouds and precipitation; radiation; and gravity wave drag. Turbulence and shallow convection schemes represent boundary layer processes, with a strong impact on the low-level flow. However, when present, the other processes may also lead to important changes in that flow. The surface model, which is technically an independent coupled model, also has important impacts in low-level variables.

The State-Of-The-Art in Short-Term Prediction of Wind Power, 36 pages, 08 2003 describes the physical approach uses a meso- or microscale model for the downscaling. This can be done in two ways: either the model is run every time the NWP model is run, using the NWP model for boundary conditions and initialisation, or the mesoscale model can be run for various cases in a look-up table approach. The same is true for microscale models. The difference between the two is mainly the maximum and minimum domain size and resolution

considerations of the wind flow can be helpful.

Ken-ichi Shimose, Improvement of the Japan Meteorological Agency Meso-
Scale Model for the Forecasting the Photovoltaic Power Production: Modification of the Cloud Scheme, 2014, 8 pages describes power production of a photovoltaic (PV) power plant varies according to weather conditions. Therefore, it is important for the prediction of the PV power production to use the weather data (satellite data or numerical weather prediction, etc.). In our research group, for the day ahead forecasting, the output of the numerical weather model,
Japan Meteorological Agency Meso-Scale Model (hereafter MSM) is used for the input of the PV power production model. From our previous research, the MSM forecast of the global horizontal irradiance (GHI) tends to be underestimated (overestimated) during summer (winter). Further investigation revealed that the error of the MSM GHI forecast is in a relation of the inverse correlation with the error of the MSM cloudiness forecast. So, in this
study, to improve the MSM GHI forecast, the cloud scheme is modified to remove the error. The MSM is an operational, non-hydrostatic and regional model used for a short-range forecast (33 hours). The model horizontal resolution is 5 km mesh and the model vertical resolution is 50 levels. The current cloud scheme of the MSM has the seasonal error so that the parameter 

Harold Gamarro, On the Assessment of a Numerical Weather Prediction Model for Solar Photovoltaic Power Forecasts in Cities, 7 pages, 2019 describes The weather research and forecasting (WRF) model, developed by the National Center for Atmospheric Research (NCAR), is a unique NWP model used for weather-related research and forecasting [7]. The WRF model can be customized to meet a wide spectrum of applications, achieving this with options for several physical processes and parameterizations. Some of these options
include the ability to define a specific shortwave parameterization scheme. Lara-Fanego et al. [8] evaluated the irradiance forecast ability of a WRF model in Andalusia, Spain, using the Dudhia shortwave parameterization scheme. This scheme is a simple shortwave broadband parameterization that has shown to be very efficient with regard to computational speed but falls short in terms of accuracy due to its inability to derive the direct normal irradiance (DNI) and diffuse (DIF) component of irradiance [9]. Lara-Fanego et al. concluded that for a day ahead forecast, the root-mean-square error (RMSE) for clear sky conditions ranged from 5% to 20% and 28% to 94% for cloudy and overcast sky conditions. Similar results were achieved by Aryaputera et al. who ran day ahead forecasts in Singapore using a WRF model setup with the Dudhia shortwave 
additions.
PATTERNS FOR THE ERCOT SERVICE
Ajit Tyagi , 09, 2000, 14 pages, Mesoscale weather prediction, describes there is a growing demand for high resolution mesoscale weather information from sectors like aviation, air pollution, agro-meteorology and hydrology. Mesoscale meteorology is of special importance as local severe weather events cause extensive damage to property and life. Existing observational network and synoptic methods of forecasting cannot predict mesoscale events except
in very general terms. They require observations on mesoscale, both in space and time, by means of Doppler radars, lidars, satellites, wind profilers, 
developing diagnostic models and conducting mesoscale research and modelling work. The cost of setting up a mesoscale observational network can be prohibitively high and therefore, it is to be conceived as a multi-disciplinary, multi-agency system. This can be achieved by augmenting the existing synoptic network with observational facilities available with other users and participating
agencies and developing additional facilities in data-void regions. Mesoscale data assimilation and analysis need to form an integral part of the mesoscale modelling plan at a national level. The proposed Integrated Mesoscale Modelling Programme is an important step in this direction. It is felt that a mesoscale field experiment will give the much-needed boost to the mesoscale modelling effort by creating technical, managerial and scientific expertise in the field of mesoscale meteorology in the country.

K.G. RADOS in APPLICATION OF A MESOSCALE WEATHER PREDICTION MODEL FOR SHORT-TERM FORECASTING OF POWER PRODUCTION OF WIND FARMS IN COMPLEX TERRAIN - TEST CASE: ISLAND OF CRETE, 9 pages, 09, 2007 describes short-term forecasting tool of power production from wind farms can be a valuable tool to both utilities and individual wind farm operators effectively resulting in the efficient integration of wind energy production into the overall electricity supply system. Short-term forecasting of 
is required to determine variations of the atmospheric parameters for time intervals larger than 12 hours, while coexistence of multiple temporal and spatial scales increases the level of complexity. Thus, a forecasting tool should include several different physical mechanisms. Such a tool for operational use capable to provide reliable power output forecasts of wind power plants is currently at a premature stage even in countries with increased wind power penetration. Moreover, development of such a system for use in Greece requires special attention due to the unique features induced by the country’s complex terrain topography. 

Jimy Dudhia, A History of Mesoscale Model Development, 11 pages, 10, 2013 describes atmospheric mesoscale models from their early origins in the 1970’s until the present day is described. Evolution has occurred in dynamical and physics representations in these models. The dynamics has had to change from hydrostatic to fully nonhydrostatic equations to handle the finer scales that have
become possible in the last few decades with advancing computer power, which has enabled real-time forecasting to go to finer grid sizes. Meanwhile the physics has also become more sophisticated than the initial representations of the major processes associated with the surface, boundary layer, radiation, clouds and convection. As resolutions have become finer, mesoscale models have had to change paradigms associated with assumptions related to what is considered 
these parameterizations have been developing complexity at a steady rate. This paper can just give a perspective of these developments in the broad field of research associated with mesoscale atmospheric model development.

Allowable Subject Matter
3.	Claims 1-19 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10 and 19 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a non-transitory computer readable medium comprising executable instructions, the executable instructions being executable by one or more processors to perform a method, the method comprising: comparing one or more of the any number of 
Claims 2-9 are allowed due to their dependency on claim 1.

Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a system, comprising compare one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generate a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 11-18 are allowed due to their dependency on claim 10.


The primary reason for the allowance of claim 19 is the inclusion of a method comprising: comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generating a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a). MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.


MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 18, 2021